      Case
       Case1:18-cv-02765-AJN-DCF
            1:18-cv-02765-AJN-DCF Document
                                   Document68-1
                                            69 Filed
                                                Filed12/17/20
                                                      12/17/20 Page
                                                                Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

RONALD COLSON,                                                              ----------------
                                                                             -----------------
                                                                            [PROPOSED]           DF
                                                                            ORDER
                                                          Plaintiff,
                              -against-                                     18 Civ. 2765 (AJN) (DCF)

WARDEN MINGO; CAPTAIN WILLIAMS;
CAPTAIN JOHNSON; CAPTAIN C. BELL;
CAPTAIN M. DANIELS; CAPTAIN M. GUMS-
FRANCIS; CAPTAIN W. ROSS; C.O. K.
ANDERSON; C.O. C. CARTER; C.O. A.
HENRY; C.O. O. HYPPOLITE; C.O. T.
JACKSON; C.O. E. LOPERA; C.O. D. ORTIZ;
AND   THE    CITY   OF   NEW     YORK,
MUNICIPALITY,

                                                       Defendants.
----------------------------------------------------------------------- x

Honorable Debra --
                 -- Freeman
                 C.
United States Magistrate Judge:

        Upon the application of Defendants for leave to take the deposition of Plaintiff Ronald

Colson an inmate, and the Court having granted leave for the taking of Plaintiff’s deposition

pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure:

        IT IS FURTHER ORDERED that the Warden or other official in charge of Green

Haven Correctional Facility produce by video conferencing inmate Ronald Colson, DIN No. 13-

A-4431, within the facility for the taking of his deposition commencing on December 29, 2020 at

10:00 a.m., and for so long thereafter as the deposition continues;

        IT IS FURTHER ORDERED that Plaintiff appear in such place as designated by the

Superintendent or other official in charge of Green Haven Correctional Facility so that his

deposition may be taken by video conferencing;
     Case
      Case1:18-cv-02765-AJN-DCF
           1:18-cv-02765-AJN-DCF Document
                                  Document68-1
                                           69 Filed
                                               Filed12/17/20
                                                     12/17/20 Page
                                                               Page22ofof22




       IT IS FURTHER ORDERED that Plaintiff’s deposition will be conducted by remote

means pursuant to Rule 30(b)(4); and

       IT IS FURTHER ORDERED that also present at the deposition by remote means will

be a court reporter to be designated by Defendants as well as the attorneys for Defendants.

        12/17/2020
Dated: __________________
       New York, New York

                                                    SO ORDERED,


                                                                --- FREEMAN
                                                    HON. DEBRA ---
                                                                C.
                                                    UNITED STATES MAGISTRATE JUDGE
                                                         (This resolves Dkt. 68.)




                                              -2-
